Title: From Thomas Jefferson to William Champe Carter, 3 June 1795
From: Jefferson, Thomas
To: Carter, William Champe



Dear Sir
Monticello June 3. 1795.

On a view of the plat of the lands purchased of you for Mr. Short, and taking the Eastern point of one of the Blenheim old fields as uncontrovertibly fixed, because met by a clearing of the Indian Camp, I conjecture that no jury could extend dividing lines from thence so as to leave to the Indian Camp less than 1200. acres. I therefore inclose you three draughts for 600. Doll. each which completes the paiment for that quantity. The balance shall be paid as soon as we can get Mrs. Cartar’s agreement to our lines.
Rating the lands over the mountains at 3. dollars, I have thought it possible I might conclude to purchase your two shares at the deduction of a third as you proposed. I will take a little time for further consideration, but would be glad to know from you in the mean time if you would concur in the value I set on them. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson




Doll.



1200. acres @ 23/6 = 4700



Draughts formerly
300.



600



  2000



  2900


Draughts now inclosd.
  1800



  4700



